 

Case 1:17-cv-00492-GBD Document 82 File¢-Od/21/20:--Page-. of 1 oe

i

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee eee eee ee ee ee eee eee ee ee eee eee eee x we CoW i :
FAYE SMYTH et al., Pe APR OD ied

Plaintiffs,

ORDER
-against-
17 Civ. 492 (GBD)

THE CITY OF NEW YORK et al.,

Defendants.
ee Xx

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from May 6, 2020 to July 8, 2020 at 9:45 am.

Dated: New York, New York
April 21, 2020
SO ORDERED.

Qocag 6 Donsle

RGRB. DANIELS
ted States District Judge

 

 

 
